*516The motion court correctly denied claimant’s motion for a default judgment as contrary to Court of Claims Act § 12 (1). Defendant, apparently receiving its first notice of this pro se matter on this appeal, also correctly asserts the lack of subject matter jurisdiction in the Court of Claims (see Matter of Fry v Village of Tarrytown, 89 NY2d 714, 718 [1997]; Ranz v Sposato, 77 AD2d 408, 409-410 [1980]; McConnell v Williams S. S. Co., Inc., 239 App Div 393, 395 [1933], affd without op 265 NY 594 [1934]), since the underlying claim, inter alia, does not comply with the pleading requirements of Court of Claims Act § 11 (b) (see Kolnacki v State of New York, 8 NY3d 277, 280 [2007]; Lepkowski v State of New York, 1 NY3d 201, 206-207 [2003]) and seeks judicial review by the Court of Claims of claimant’s divorce proceedings (see Court of Claims Act § 9 [2]). Hence, such dismissal is warranted. Concur—Tom, J.E, Saxe, Nardelli, Renwick and Freedman, JJ.